DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the main controller to trigger at least one of alerts and warnings; an indicator light to activate the alerts; and an alarm to sound the warnings.” This is written in a way which makes it unclear if “alerts” and “warnings” are alternatives, as initially recited, or if they are both included.
Claims 2-8 are also rejected by virtue of dependence on claim 1.
Claim 6 recites the limitation "the headquarter" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. For continued examination, this claim is interpreted as being dependent on claim 5.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engelbert et al (US 2019/0359196A1).
Regarding claim 1, Engelbert teaches a system to monitor critical areas of a trailer for thermal events (Abstract; Figures 1-6, 16A; Paragraphs 0043, 0045, 0071, 0073, 0075, 0076, 0088, 0091, 0093-0098), the system comprising: a plurality of sensors (paragraph 0045 lists several sensors used in one embodiment - "to measure...tire temperature, brake temperature...", and paragraphs 0071 and 0074 list the same; paragraph 0088 also lists wheel bearing temperature sensing as a wheel end sensor) placed at or near the critical areas of the trailer, the plurality of sensors to sense the thermal events at the critical areas as sensor data, wherein the critical areas include at least tire, brake, and wheel end (paragraph 0045, 0071, 0074, and 0088); a main controller (12) to receive and monitor the sensor data measured by the plurality of sensors (Paragraphs 0037-0038, 0043, 0045, 0071, 0088), the main controller to trigger at least one of alerts and warnings; wherein an indicator light ("display panel in the cab" or "warning lamp") activate the alerts; and an alarm (130) to sound the warnings (Paragraphs 0054, 0056, 0070, 0071 [describes the same alerts for all measured variables, including the tire, brake, or wheel end temperatures compared "to predefined set-point or ranges"], 0072, 0074 [also describes the same alerts for all measured variables, includes the tire, brake, or wheel end temperatures], 0076).
Regarding claim 2, Engelbert discloses the invention of claim 1 as discussed above, and teaches that the thermal events include temperature changes (paragraph 0045, 0071, 0074, and 0088).
Regarding claim 3, Engelbert discloses the invention of claim 1 as discussed above, and teaches that the main controller triggers the at least one of alerts and warnings when the monitored sensor data detects the temperature changes above pre-defined thresholds (Paragraphs 0045, 0054, 0056, 0070, 0071 [describes the same alerts for all measured variables, including the tire, brake, or wheel end temperatures compared "to predefined set-point or ranges"], 0072, 0074 [also describes the same alerts for all measured variables, includes the tire, brake, or wheel end temperatures], 0076, 0088).
Regarding claim 4, Engelbert discloses the invention of claim 1 as discussed above, and teaches that the main controller also displays a status of the plurality of sensors on a display ("display panel in the cab" or "warning lamp")(Paragraphs 0054, 0056, 0070, 0071, 0072, 0074, 0076).
Regarding claim 5, Engelbert discloses the invention of claim 1 as discussed above, and teaches that the main controller also sends the sensor data to a headquarter (central server 79 and associated "fleet service operator" [described in paragraph 0058]) using a telematics device (via communications device 20, which is "preferably a telematics unit that is in wireless communication with a central server 79"; Paragraphs 0043, 0049, 0056, 0057, 0058, 0070, 0071, 0072, 0074, 0076).
Regarding claim 6, Engelbert discloses the invention of claim 5 as discussed above, and teaches that the main controller also sends the at least one of alerts and warnings to the headquarter (Paragraph 0058).
Regarding claim 7, Engelbert discloses the invention of claim 1 as discussed above, and teaches a wireless communication device (80) for transmitting and receiving data between the plurality of sensors and the main controller (Paragraph 0043).
Regarding claim 8, Engelbert discloses the invention of claim 1 as discussed above, and teaches that the plurality of sensors includes a brake temperature sensor, a tire pressure monitoring sensor, a wheel end sensor, and an air brake chamber sensor (Paragraphs 0043, 0045, 0055-0057, 0071, 0074, 0088, etc.).
Regarding claims 9 and 13, Engelbert teaches a method for monitoring critical areas of a trailer for thermal events, stored as executable instructions on a non-transitory computer-readable storage medium (Abstract; Figures 1-6, 16A; Paragraphs 0043, 0045, 0071, 0073, 0075, 0076, 0088, 0091, 0093-0098), the method comprising: receiving sensor data measured by a plurality of sensors located at the critical areas of the trailer including at least tire, brake, and wheel end (paragraph 0045 lists several sensors used in one embodiment - "to measure...tire temperature, brake temperature...", and paragraphs 0071 and 0074 list the same; paragraph 0088 also lists wheel bearing temperature sensing as a wheel end sensor); monitoring the sensor data for temperature changes (Paragraphs 0037-0038, 0043, 0045, 0071, 0088); triggering alerts and warnings when the temperature changes are detected to be above pre-defined thresholds; turning on indicator lights ("display panel in the cab" or "warning lamp") and alarm (130) sounds to a driver (Paragraphs 0054, 0056, 0070, 0071 [describes the same alerts for all measured variables, including the tire, brake, or wheel end temperatures compared "to predefined set-point or ranges"], 0072, 0074 [also describes the same alerts for all measured variables, includes the tire, brake, or wheel end temperatures], 0076); and transmitting the sensor data and the alerts and warnings to a headquarter (central server 79 and associated "fleet service operator" [described in paragraph 0058])(Paragraphs 0043, 0049, 0056, 0057, 0058, 0070, 0071, 0072, 0074, 0076).
It is noted that the step "triggering alerts and warnings" is contingent upon the condition "when the temperature changes are detected to be above pre-defined thresholds", and MPEP 2114.04 II states "The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met." The step has been cited in the reference, but is not required based on the broadest reasonable interpretation of the claim.
Regarding claims 10 and 14, Engelbert discloses the invention of claims 9 and 13 as discussed above, and teaches that the sensor data is received from the plurality of sensors via wireless communication (Paragraph 0043).
Regarding claims 11 and 15, Engelbert discloses the invention of claims 9 and 13 as discussed above, and teaches displaying a status of the plurality of sensors on a display ("display panel in the cab" or "warning lamp")(Paragraphs 0054, 0056, 0070, 0071, 0072, 0074, 0076).
Regarding claim 12, Engelbert discloses the invention of claim 9 as discussed above, and teaches that the plurality of sensors includes a brake temperature sensor, a tire pressure monitoring sensor, a wheel end sensor, and an air brake chamber sensor (Paragraphs 0043, 0045, 0055-0057, 0071, 0074, 0088, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747